         Case 1:20-cv-04039-LAP Document 21 Filed 04/07/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JUSTIN MOORE,

                      Plaintiff,
                                               No. 20-CV-4039 (LAP)
-against-
                                                       ORDER
LIVERAMP, INC., et al.,

                      Defendants.

LORETTA A. PRESKA, Senior United States District Judge:

     The parties shall appear for a telephonic status conference

on May 27, 2021 at 11:00 a.m. using the dial-in 877-402-9753,

access code: 6545179.

SO ORDERED.

Dated:       April 7, 2021
             New York, New York


                              __________________________________
                              LORETTA A. PRESKA
                              Senior United States District Judge




                                      1
